                     Case 3:18-cv-02499-WHO Document 119 Filed 06/08/19 Page 1 of 5


            1    GIBSON, DUNN & CRUTCHER LLP
                 AUSTIN V. SCHWING, SBN 211696
            2      aschwing@gibsondunn.com
                 JOSHUA D. DICK, SBN 268853
            3      jdick@gibsondunn.com
                 PETER C. SQUERI, SBN 286249
            4      psqueri@gibsondunn.com
                 KELSEY J. HELLAND, SBN 298888
            5      khelland@gibsondunn.com
                 555 Mission Street, Suite 3000
            6    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            7    Facsimile:    415.393.8306
            8    GIBSON, DUNN & CRUTCHER LLP
                 JESSICA R. CULPEPPER, SBN 304336
            9      jculpepper@gibsondunn.com
                 333 South Grand Avenue
          10     Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000
          11     Facsimile:    213.229.7520
          12     Attorneys for Defendant JUUL LABS, INC.
          13

          14                                UNITED STATES DISTRICT COURT

          15                              NORTHERN DISTRICT OF CALIFORNIA

          16

          17     IN RE: JUUL LABS, INC. PRODUCTS             CASE NO. 18-cv-02499-WHO
                 LITIGATION                                  CASE NO. 18-cv-06776-WHO
          18                                                 CASE NO. 18-cv-06808-WHO
          19                                                 JOINT CASE MANAGEMENT
                                                             STATEMENT NO. 2
          20
                                                             Hon. William H. Orrick
          21

          22                                                 Action Filed:      April 26, 2018

          23                                                 Trial Date:        None Set

          24

          25

          26
          27

          28

Gibson, Dunn &
Crutcher LLP

                             JOINT CASE MANAGEMENT STATEMENT NO. 2 - CASE NO. 18-CV-02499-WHO
                        Case 3:18-cv-02499-WHO Document 119 Filed 06/08/19 Page 2 of 5


            1                              JOINT CASE MANAGEMENT STATEMENT
            2            Plaintiffs in this consolidated action and Defendant JUUL Labs, Inc. (“JLI,” or “Defendant”),
            3    by and through their respective counsel of record, hereby submit the following Supplemental Joint
            4    Case Management Statement to update the Court on case management issues that have occurred since
            5    the parties submitted their last statement on August 21, 2018, and in advance of the hearings on JLI’s
            6    Motion to Dismiss the Consolidated Amended Complained and Motion to Compel Arbitration
            7    scheduled in this matter for June 12, 2019 at 2:00 p.m.
            8    I.      PENDING MOTIONS
            9            Since the Court’s last hearing and CMC on this matter, the following motions have been
          10     placed on the Court’s calendar:
          11             1.     Defendant’s Motion to Dismiss Consolidated Amended Complaint (Dkt. No. 99), set
          12     for hearing on June 12, 2019 at 2:00 p.m.;
          13             2.     Defendant’s Motion to Compel Arbitration (Dkt. No. 98), set for hearing on June 12,
          14     2019 at 2:00 p.m.; and
          15             3.     The parties’ Joint Discovery Letter (Dkt. No. 114), filed May 28, 2019, and the
          16     associated Administrative Motion to File Under Seal (Dkt. Nos. 115-116).
          17     II.     EVIDENCE PRESERVATION
          18             At this time, the parties have not identified any disputes relating to evidence preservation.
          19     Plaintiffs have subpoenaed third parties, including Facebook/Instagram and Twitter, and asked them
          20     to preserve evidence in their possession, particularly related to advertisements and posts.
          21     III.    INITIAL DISCLOSURES
          22             The parties have exchanged initial disclosures.
          23     IV.     DISCOVERY
          24             The Parties filed a Joint Discovery Letter pursuant to the Court’s standing order on May 28,

          25     2019, setting forth a discovery dispute. The Parties refer the Court to that submission. (Dkt. No. 114)

          26     V.      RELATED CASES

          27             On November 27, 2018, pursuant to the parties’ stipulation, the Court ordered that “the master

          28     docket and master file for the consolidated action shall be Case No. 3:18-cv-2499-WHO, and the

Gibson, Dunn &
Crutcher LLP                                                         1
                               JOINT CASE MANAGEMENT STATEMENT NO. 2 - CASE NO. 18-CV-02499-WHO
                      Case 3:18-cv-02499-WHO Document 119 Filed 06/08/19 Page 3 of 5


            1    consolidated action shall bear the caption In re: JUUL Labs, Inc. Products Litigation,” and further
            2    ordered that “[a]ll subsequently filed class or individual actions against the Defendant alleging the
            3    same or similar claims as alleged in the complaints in these actions shall be consolidated” into this
            4    action. (Dkt. No. 71)
            5            On November 5, 2018, plaintiffs Sabrina Zampa and her minor children J.M.-1 and J.M.-2
            6    filed suit against JLI in the Circuit Court for Miami-Dade County, Florida in a case captioned Zampa
            7    v. JUUL Labs, Inc. et al. The Zampa plaintiffs seek to represent Florida minors who consumed JLI
            8    products and their guardians, for claims of false advertising, fraud, consumer protection statutes,
            9    unjust enrichment, product liability, negligence, and negligence per se. JLI removed the case to the
          10     Southern District of Florida. See 1:18-cv-25005-KMW (S.D. Fla. Nov. 30, 2018), Dkt. 1. On April
          11     23, 2019, the Southern District of Florida granted JLI’s motion to transfer the Zampa action to the
          12     Northern District of California under the first-filed rule, for coordination with this consolidated
          13     action. Zampa v. JUUL Labs, Inc., 2019 WL 1777730, at *5 (S.D. Fla. Apr. 23, 2019). The Zampa
          14     action was transferred to the Northern District of California on May 8, 2019, and is currently
          15     assigned to Judge Edward Chen, No. 3:19-cv-02466-JSC. The parties intend to file a motion to relate
          16     and consolidate Zampa into this action.
          17             The parties also identify the following new cases that appear related and may warrant
          18     consolidation if they are transferred to this district, each of which was filed after the parties’ last Joint
          19     CMC Statement:
          20             On April 15, 2019, Plaintiffs Erin and Jared NesSmith, individually and as guardians of a
          21     minor, A.N., filed suit against JLI, Altria Group, Inc., and Philip Morris USA Inc. in federal court in
          22     the Middle District of Florida, in a case captioned NesSmith v. Altria Group, Inc., No. 8:19-cv-00884-
          23     MSS-AAS (M.D. Fla.). The NesSmith Plaintiffs seek to represent multiple nationwide and Florida-
          24     specific classes of consumers of JLI products, and bring claims for fraud, product liability, consumer
          25     protection statutes, negligence, unjust enrichment, and Racketeer Influenced and Corrupt
          26     Organizations Act (“RICO”) violations against the three defendants. On May 17, 2019, JLI filed a
          27     motion to transfer the NesSmith action to this District for coordination with this consolidated
          28     proceeding or to stay the action; that motion remains pending as of this Joint Statement. See

Gibson, Dunn &
Crutcher LLP                                                          2
                               JOINT CASE MANAGEMENT STATEMENT NO. 2 - CASE NO. 18-CV-02499-WHO
                       Case 3:18-cv-02499-WHO Document 119 Filed 06/08/19 Page 4 of 5


            1    NesSmith, No. 8:19-cv-00884-MSS-AAS, Dkt. 20. If JLI’s motion to transfer NesSmith is granted,
            2    JLI intends to file a stipulation or motion in this Court to relate and consolidate NesSmith into this
            3    action, and Plaintiffs in this consolidated action would not oppose such a stipulation or motion.
            4           On May 17, 2019, Plaintiffs Craig and Julie Shapiro, individually and as guardians of a minor,
            5    B.S., filed suit against JLI, Altria Group, Inc., and Philip Morris USA Inc., My Vapor Hut d/b/a 1st
            6    Wave Vapor, and Edgar F. DiPuglia in his capacity as owner of The Smoke House Smoke Shop, in
            7    the Circuit Court of the Seventeenth Judicial Circuit In and For Broward County, Florida, in a case
            8    captioned Shapiro v. Juul Labs Inc. et al., No. CACE-19-010866 (individual action). The Shapiro
            9    Plaintiffs bring claims for civil conspiracy, fraud, product liability, negligence, unjust enrichment,
          10     consumer protection statutes, and strict liability. JLI is evaluating removing Shapiro to federal court
          11     and moving to transfer the case to this Court for consolidation into this action.
          12            On May 22, 2019, Plaintiffs Elizabeth Swearingen and John Peavy filed suit against JLI,
          13     Altria Group, Inc., and Philip Morris USA Inc. in the Northern District of Alabama, in a case
          14     captioned Swearingen v. JUUL Labs, Inc. et al., No. 7:19-cv-00779-LSC. The Swearingen Plaintiffs
          15     seek to represent multiple nationwide and Alabama-specific classes of consumers of JLI products,
          16     and bring claims for fraud, product liability, consumer protection statutes, negligence, unjust
          17     enrichment, and RICO violations against the three defendants. JLI intends to move to transfer the
          18     case to this Court for consolidation into this action.
          19     VI.    SCHEDULING
          20            The parties agree that they should submit a proposed schedule in advance of the next case
          21     management conference once the parties have a better sense of the issues remaining in the case.
          22

          23     Dated: June 8, 2019
                                                                GUTRIDE SAFIER LLP
          24
                                                                /s/ Seth Safier
          25                                                    Seth Safier
          26                                                    Counsel for Plaintiffs
          27

          28

Gibson, Dunn &
Crutcher LLP                                                         3
                               JOINT CASE MANAGEMENT STATEMENT NO. 2 - CASE NO. 18-CV-02499-WHO
                      Case 3:18-cv-02499-WHO Document 119 Filed 06/08/19 Page 5 of 5


            1    Dated: June 8, 2019                  GIBSON, DUNN & CRUTCHER LLP
            2                                                 /s/ Austin V. Schwing
                                                              Austin V. Schwing
            3
                                                              Counsel for Defendant
            4

            5

            6
                                                  Local Rule 5-1(i)(3) Certification
            7
                        I, Austin V. Schwing, attest that I have received authority from each other signatory to file
            8
                 this document.
            9                                                 GIBSON, DUNN & CRUTCHER LLP

          10                                                  /s/ Austin V. Schwing
                                                              Austin V. Schwing
          11
                                                              Counsel for Defendant JUUL Labs, Inc.
          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &
Crutcher LLP                                                       4
                              JOINT CASE MANAGEMENT STATEMENT NO. 2 - CASE NO. 18-CV-02499-WHO
